Citation Nr: 0115251	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  99-16 022A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manila, the Republic of the 
Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture with restoration 
of disability benefits.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The appellant has no Philippine recognized guerrilla service 
in support of the United States government during World War 
II.  The United States Army has certified that he was in 
missing status from April 1942 to October 1943, in no 
casualty status from October 1943 to February 1945, and was 
again considered to have been missing from February 1945 to 
June 1945.


FINDINGS OF FACT

1.  By decision February 1960, the Board of Veterans' Appeals 
(Board) determined that the appellant had forfeited his right 
to VA benefits because he had made or assisted in making 
false statements in connection with his claim for VA 
compensation, and because he rendered material assistance to 
an enemy of the United States and its allies, as an agent of 
the Bureau of Constabulary during World War II. 

2.  The additional evidence submitted since the February 1960 
Board decision does not bear directly and substantially on 
the specific matter under consideration, is cumulative and 
redundant and is not, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The evidence received since the Board's February 1960 
decision relative to the forfeiture of VA benefits under the 
provisions of 38 U.S.C. § 3503(a), (now renumbered as 
38 U.S.C.A. § 6103) and 38 U.S.C. § 3504 (now 38 U.S.C.A. 
§ 6104) is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. 3.156(a) (2000). 

2.  The February 1960 Board decision forfeiting all the 
appellant's rights, claims and benefits under all laws 
administered by VA is final and the claim is not reopened.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies, 
shall forfeit all accrued and future gratuitous benefits 
under laws administered by the VA.  38 U.S.C.A. § 6104(a), 
(formerly 38 U.S.C. § 3504).  

In addition, a person who knowingly makes or arranges for or 
procures the making of a false or fraudulent affidavit, 
declaration, or statement concerning any claim for benefits 
under any law administered by the Secretary shall forfeit all 
rights, claims, and benefits under all such laws.  38 
U.S.C.A. § 6103(a), (formerly 38 U.S.C. § 3503).  

The appellant originally applied for VA benefits in 1947.  In 
connection with this claim, he submitted his own sworn 
statement that he did not serve in the Japanese Puppet 
Government or any Japanese entity during the Japanese 
occupation of the Philippines.  He also submitted sworn 
affidavits from several comrades to the same effect.  Service 
connection for residuals of a gunshot wound to his head was 
granted and he received VA benefits for approximately ten 
years thereafter.  

Based upon contrary evidence received by the RO, a field 
examination was conducted in 1958.  The field examiner 
uncovered evidence demonstrating that the appellant had acted 
as an agent of the Bureau of Constabulary, a Japanese-
sponsored military organization in the Philippines, during 
the War.  

Based upon this evidence, in a June 1959 decision, the Board 
on Waivers and Forfeitures held that the evidence established 
beyond a reasonable doubt that the appellant made or assisted 
in the making of false statements or certifications in 
connection with his claim for disability compensation.  The 
Board on Waivers and Forfeitures also held that the evidence 
established beyond a reasonable doubt that he was a secret 
agent for the Bureau of Constabulary, and as such, rendered 
assistance to an enemy of the United States within the 
meaning of the law.  The Board on Waivers and Forfeitures 
concluded that the appellant had thus forfeited all rights, 
claims, and benefits under the laws administered by the 
Veterans Administration.  

The appellant appealed this decision to the Board.  By 
decision of February 1960, the Board reviewed the evidence of 
record and concluded that the appellant had deliberately 
presented information which he knew to be false to the VA in 
support of his claim for VA benefits.  Because the 
information involved his activities in support of the 
Japanese during the War, he was precluded from receiving VA 
benefits not only because he had lied in his application, but 
also because he had rendered material assistance to an enemy 
of the United States.  The Board's decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a declaration of forfeiture may be 
revoked upon the presentment of new and material evidence or 
revised based on a finding of clear and unmistakable error in 
the original forfeiture decision.  Trilles v. West, 13 Vet. 
App. 314, 322 (2000).  In so holding, the Court at least 
facially relaxed the standard of review for revocation of 
forfeiture claims, although the authors of the majority 
opinion characterized the standard otherwise, observing 
"that a new and material evidence standard is not 
necessarily a light burden to meet; indeed, it is difficult 
to perceive of any evidence that would 'bear directly and 
substantially upon the specific matter' (38 C.F.R. § 3.156(a) 
(1999)) other than evidence exculpatory of the claimant's 
misdeeds or evidence showing VA fraud in the original 
decision."  Trilles, at 332.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).  

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").   

Since the Board's final 1960 decision, the appellant has 
submitted multiple letters indicating his desire to clear his 
besmirched name and his belief in his entitlement to VA 
benefits.  His main argument is that after he was wounded 
while accompanying Bureau of Constabulary members on a 
mission, a relative told the Japanese that he had been 
collaborating so that he could receive better medical care 
for his head wound.  He states that his own records from the 
World War II era have been lost in floods and typhoons, and 
emphasizes the economic hardships that the forfeiture of his 
VA benefits have caused to him and his family.  He also 
argues that "granting but not admitting that I collaborated 
with the Japanese Imperial Forces in Negros Oriental," 
compared to the active participation of many other prominent 
Filipino citizens, his collaboration was negligible.

In addition to his own arguments, the appellant has submitted 
multiple affidavits from others in support of his claim.  The 
affidavits generally contain accounts of the wartime 
experiences of their authors and protestations of the 
meritorious nature of the appellant's claim.  One affidavit 
was submitted in support of the appellant's assertion that 
his records have been destroyed by typhoon.

Neither the appellant's own statements nor the affidavits, no 
matter how sincere, can be considered new and material 
evidence to support reopening the previously-denied claim or 
revoking the forfeiture which has been declared against the 
appellant.  None of this evidence tends to demonstrate that 
he did not knowingly lie in support of his application for VA 
benefits.  Furthermore, none of the evidence convincingly 
rebuts the conclusion that the appellant rendered material 
assistance to an enemy of the United States as an agent of 
the Bureau of Constabulary.  Much of the evidence, including 
the appellant's own statements can only be viewed as 
redundant or cumulative of the assertions of his innocence 
which he made in support of his appeal of the original 
forfeiture action.  The evidence showing that the appellant's 
records were destroyed by typhoon and flooding must be viewed 
as irrelevant as it does not address the specific matter 
under consideration, the appellant's original fraud.

In short, there has been presented no credible evidence 
exculpatory of the appellant's misdeeds or evidence showing 
VA fraud in the original decision.  Trilles, supra.  In the 
absence of such new and material evidence, the appellant's 
claim may not be reopened.  The benefits sought on appeal 
continue to be denied.


ORDER

New and material evidence not having been presented, the 
claim is not reopened. 




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

